                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

ADVANCE MAGAZINE PUBLISHERS, INC.,

              Plaintiff,
                                              Case No. 3:18-cv-13575-RHC-SDD
vs.
                                              Hon. Robert H. Cleland
GATINI MICHELLE TINSLEY,                      Magistrate: Stephanie Dawkins Davis

              Defendant.


      DEFAULT JUDGMENT, ORDER, PERMANENT INJUNCTION, AND
              AWARD OF ATTORNEYS’ FEES AND COSTS


        Plaintiff ADVANCE MAGAZINE PUBLISHERS, INC. (“Advance” or

“Plaintiff”) filed a motion for a default judgment pursuant to Fed. R. Civ. P. 55(b)(2)

against GATINI MICHELLE TINSLEY (“Tinsley” or “Defendant”). The Court has

considered the motion and now makes the following findings of fact and conclusions

of law.

        Defendant has failed to appear or otherwise plead in this action. Because a

Clerk’s Entry of Default was requested and entered, Plaintiff’s well-pleaded

allegations are deemed admitted. Ford Motor Co. v. Cross, 441 F. Supp. 2d 837,

846 (E.D. Mich. 2006).

        Plaintiff Advance, through its unincorporated division Conde Nast (“Conde”)

is an international magazine publisher of some of the world’s most prominent
magazines. Advance owns a number of trademark registrations for the marks

ALLURE and VANITY FAIR related to its Allure and Vanity Fair publications.

Advance owns Registration Nos. 4,614,715, 4,016,976, 2,808,011, 1,751,878, and

1,751,874 related to Allure, and Registration Nos. 3,835,420, 2,952,420, and

1,229,720 related to Vanity Fair. Advance has used its ALLURE mark in commerce

since 1991, and its VANITY FAIR mark in commerce since 1982.

      Defendant Tinsley has repeatedly and habitually impersonated employees of

Plaintiff’s magazines in order to secure goods and services at Plaintiff’s detriment.

Defendant registers domain names containing Plaintiff’s marks and then, using

email addresses based on those domains, pretends to be a writer for at least Plaintiff’s

Allure publication. Defendant does this in order to secure product samples from

consumer goods providers who believe Defendant will profile those products in

Plaintiff’s publications. Defendant has done this on multiple occasions despite

receiving demand letters from Plaintiff and despite a WIPO panel that ruled against

her. Defendant in fact has no relationship with Allure or any other Advance

magazine or entity.

      After Plaintiff Advance filed this lawsuit, Defendant Tinsley evaded personal

service of process on seven different occasions, and service by certified mail, return

receipt requested, and delivery restricted to the addressee on three different

occasions. On Plaintiff Advance’s third attempt to serve her by certified mail, return


                                           2
receipt requested, and delivery restricted to the addressee, Defendant Tinsley—

either herself or through another individual—called counsel for Plaintiff and

pretended to be someone else named “Katrina” to avoid service of process and

obstruct further service attempts. Counsel learned of the deception when she realized

the phone number used by “Katrina” was the very same phone number used by

Defendant in a YouTube video Defendant uses to promote her journalism

experience.

      Plaintiff Advance sets forth the following counts in the Complaint:

                  Count I: Federal Trademark Infringement Under 15 U.S.C. §
                   1114
                  Count II: False Designation of Origin and Unfair Competition
                   Under 15 U.S.C. § 1125
                  Count III: Dilution Under 15 U.S.C. § 1125(c)
                  Count IV: Federal Cyberpiracy Under 15 U.S.C. § 1125(d)
                  Count V: Trademark Infringement and Unfair Competition
                   Under Michigan Common Law

      Once default has been entered, all of plaintiff’s well-pleaded allegations are

deemed admitted. Rohn v. Commercial Recovery Systems, Inc., No. 13-10780, 2013

WL 6195578, at *3 (E.D. Mich. Nov. 26, 2013).             Plaintiff ADVANCE has

established the elements of the claims for each of the five counts asserted in the

Complaint.



Count I


                                         3
      Claims for federal trademark infringement under 15 U.S.C. § 1114, false

designation of origin and unfair competition under 15 U.S.C. § 1125, and trademark

infringement and unfair competition under Michigan common law are examined

using the same factors, with the likelihood of confusion being the touchstone of the

claims. Wynn Oil Co. v. American Way Serv. Corp., 943 F.2d 595, 604-05 (6th Cir.

1991); Vision Information Technologies, Inc. v. Vision IT Services, 156 F. Supp.

870, 879 (E.D. Mich. 2016). The likelihood of confusion analysis directs the Court

to evaluate the following eight factors:

             (1) strength of the plaintiff’s mark; (2) relatedness of the
             goods or services; (3) similarity of the marks; (4) evidence
             of actual confusion; (5) marketing channels used;
             (6) likely degree of purchaser care; (7) the defendant’s
             intent in selecting the mark; and (8) likelihood of
             expansion of the product line.

Audi AG v. D’Amato, 469 F.3d 534, 542-43 (6th Cir. 2006) (citing Wynn Oil Co. v.

Thomas, 839 F.2d 1183, 1186-90 (6th Cir. 1988)).

      Plaintiff Advance’s ALLURE and VANITY FAIR marks are strong.

Plaintiff’s ALLURE and VANITY FAIR marks are associated with its Allure and

Vanity Fair publications, which have an audience of tens of millions of people

worldwide. Plaintiff’s marks have been used in commerce for over 30 years.

Neither Allure nor Vanity Fair are commonly used phrases for marketing or

advertising purposes. Plaintiff’s marks are associated with significant goodwill.

This factor favors a finding of likely confusion.
                                           4
      Defendant Tinsley is claiming to offer Plaintiff Advance’s services. Thus, the

services at issue are not merely similar but identical. When Defendant poses as a

writer for Plaintiff’s Allure publication, she falsely claims to offer Allure’s services.

This factor strongly favors a finding of actual confusion.

      The similarity between marks is determined by viewing the marks in their

entireties, not merely by comparing individual features. Daddy’s Junky Music

Stores, Inc. v. Big Daddy’s Family Music Ctr., 109 F.3d 275, 283 (6th Cir. 1997).

Courts analyze pronunciation, appearance, and verbal translation of the marks.

Cosmetic Dermatology & Vein Centers of Downriver, P.C. v. New Faces Skin Care

Centers, Ltd., 91 F. Supp. 2d 1045, 1053 (E.D. Mich. 2000). Here, the domain

names registered by Defendant Tinsley directly incorporate the exact wording of

Plaintiff’s ALLURE and VANITY FAIR marks. This factor strongly favors a

finding of actual confusion.

      “The existence of evidence of actual confusion is highly probative of

trademark confusion.” Audi AG v. D’Amato, 381 F. Supp. 2d 644, 661 (E.D. Mich.

2005). One instance of actual confusion may support a finding of likely confusion.

Daddy’s Junky Music Stores, 109 F.3d at 284. Here, at least one product provider—

Take Two Cosmetics—was actually confused and corresponded with Defendant

believing she was an Allure writer. (ECF No. 1 at ¶ 33, ECF No. 1 at Ex. H.) She

only realized her error when Defendant suspiciously requested another package of


                                           5
product samples. (Id.) But for this second request, Take Two’s confusion may have

continued. This factor also favors a finding of likely confusion.

      “Confusingly similar marks may lead a purchaser who is extremely careful

and knowledgeable about the [goods] he is buying to assume nonetheless that the

seller is affiliated with or identical to the other party.” Daddy’s Junky Music Stores,

109 F.3d at 286. While consumers seeking Plaintiff Advance’s services may be

careful and knowledgeable, because Defendant Tinsley’s domain names include

Plaintiff’s registered marks, providers and consumers are likely to assume that

Defendant is affiliated with Plaintiff, when she is not. This factor also favors a

finding of likely confusion.

      If a defendant selects a mark with “intent of causing confusion, that fact alone

may be sufficient to justify an inference of confusing similarity.” Daddy’s Junky

Music Stores, 109 F.3d at 286. Direct evidence of intent is unnecessary, and use of

a protected mark coupled with knowledge of its protection supports a finding of

intent. Id. Importantly, “extensive advertising and long-term use of a protected

mark can create a presumption that the alleged infringer knew of the protected

mark.” Id. It may be presumed Defendant Tinsley knew of Plaintiff Advance’s

marks when she deliberately elected to use them in her domain names because

Plaintiff’s ALLURE and VANITY FAIR marks are associated with publications

reaching tens of millions of people, and have been used in commerce for many


                                          6
decades.    Defendant’s knowledge is further supported by her affirmative

misrepresentation of herself as an associate of Advance’s Allure publication. This

factor strongly favors a finding of likely confusion.

      Collectively, relevant factors support a finding of likely confusion sufficient

to hold Defendant Tinsley liable for trademark infringement under the Lanham Act.

Counts II and V

      Because there is a likelihood of confusion, Plaintiff Advance prevails on

Counts II and V of its Complaint as well.

Count III

      To prevail on a claim for trademark dilution under 15 U.S.C. § 1125(c) of the

Lanham Act, a plaintiff must establish that its trademark “is (1) famous and (2)

distinctive, and that defendant’s use of the mark (3) was in commerce, (4) began

after the plaintiff’s mark became famous, and (5) caused dilution of the distinctive

quality of the plaintiff’s mark.” Ford Motor Co. v. Launch Tech. Co. Ltd., No. 17-

12906, 2018 WL 1089276, *16 (E.D. Mich. Feb. 26, 2018).

      For reasons mentioned in considering Counts I, II, and V, Plaintiff Advance’s

ALLURE and VANITY FAIR marks are famous and distinctive. Defendant Tinsley

used Plaintiff’s ALLURE and VANITY FAIR marks in commerce by registering

domain names containing those marks and at least concerning Allure, using them to




                                            7
secure samples of personal care products for her own gain. This occurred well after

Plaintiff’s marks became famous.

      Section 1125(c)(1) of the Lanham Act protects marks from dilution by

tarnishing, which occurs where “the similarity between a mark or trade name and a

famous mark . . . harms the reputation of the famous mark.” 15 U.S.C. § 1125(c)(2).

As Defendant Tinsley incorporated Plaintiff’s exact marks into her registered

domain names and falsely represents herself as a writer for Plaintiff’s publications,

each instance of her behavior damages valuable goodwill attached to Plaintiff’s

marks.

      Plaintiff Advance prevails on Count III.

Count IV

      To succeed on a “cybersquatting” claim under the ACPA, a Plaintiff must

establish:

             (1) that it has a valid trademark entitled to protection; (2)
             its mark is distinctive or famous; (3) defendants’ domain
             names are identical or confusingly similar to, or in the case
             of famous marks, dilutive of, plaintiff’s mark; and (4)
             defendants used, registered, or trafficked in the domain
             name (5) with a bad faith intent to profit.

DaimlerChrysler v. The Net Inc., 388 F.3d 201, 204 (6th Cir. 2004).

      For reasons discussed in considering Counts I, II, and V, Plaintiff Advance’s

ALLURE mark is valid, famous, and distinctive. Additionally, Defendant Tinsley’s

registered domain names (Alluremagazines.com and Alluremags.com) and emails
                                          8
incorporate the ALLURE mark. Concerning whether a defendant has a bad faith

intent to profit, courts consider a wide breadth of factors under 15 U.S.C. §

1125(d)(1)(B). The statutory factors are non-limiting, and are not a “substitute for

careful thinking about whether the conduct at issue is motivated by a bad faith intent

to profit.” Lucas Nursery and Landscaping, Inc. v. Grosse, 359 F.3d 806, 811 (6th

Cir. 2004).

      Defendant Tinsley has no trademark or intellectual property rights of her own

in any of her registered domain names and those domain names do not include her

legal name. There is no indication that Defendant has used the domain names for a

bona fide offering of services or any other noncommercial or fair use. And,

Defendant has attempted to intentionally divert providers of personal care products

away from Plaintiff Advance’s legitimate online presence in order to secure sample

products for herself under the false pretense that she is associated with Allure.

Defendant has done this multiple times despite receiving multiple demand letters.

      Plaintiff Advance prevails on Count IV.



Injunctive Relief

      The Court may grant injunctive relief to prevent future violations of the

Lanham Act. See 15 U.S.C. § 1116(a). Plaintiff Advance must demonstrate: (1) it

has suffered irreparable injury, (2) there is no adequate remedy at law considering


                                          9
the balance of hardships between the parties, and (3) that the public interest favors

issuance of an injunction.     Audi AG, 469 F.3d at 550 (citing eBay Inc., v.

MercExchange, LLC, 547 U.S. 388, 391 (2006)). Sixth Circuit law “holds that no

particular finding of likelihood of . . . irreparable harm is necessary for injunctive

relief in trademark infringement or unfair competition cases.” Circuit City Stores,

Inc., 165 F.3d at 1056. Irreparable injury “ordinarily follows when a likelihood of

confusion or possible risk to reputation appears” from infringement or unfair

competition. Id.

      The Court finds that Plaintiff Advance has suffered an irreparable injury: there

is a likelihood of confusion in the marketplace resulting from Defendant Tinsley’s

continued fraudulent use of its ALLURE and VANITY FAIR marks.                  While

Defendant Tinsley appears not to currently own any domains containing Plaintiff’s

VANITY FAIR mark, her previous registration of www.Vanityfairmags.com,

course of conduct concerning Plaintiff’s ALLURE mark, and her course of conduct

in this action more generally strongly suggests she may re-register the

www.Vanityfairmags.com domain or a similar variant causing additional damage to

Plaintiff’s reputation and goodwill. The potential for future harm means that there

is “no adequate remedy at law.” Audi AG, 469 F.3d at 550. In addition, it does not

appear that Defendant would face any legitimate hardship in restraining from

trademark infringement, while Plaintiff Advance faces the possibility of damage to


                                         10
its goodwill and risk to its reputation. American Auto Ass’n v. Dickerson, 995 F.

Supp. 2d 753, 758 (E.D. Mich. 2014). Lastly, preventing customer confusion and

fraud is in the public’s interest. Audi AG, 469 F.3d at 550; Mattel, Inc. v. MCA

Records, Inc., 296 F.3d 894, 905 (9th Cir. 2002). Therefore, Plaintiff is entitled to

permanent injunctive relief as ordered below.

Transfer of Domain Alluremagazines.com to Plaintiff Advance

      Under the ACPA, a Court may order transfer of the domain names at issue to

Plaintiff. 15 U.S.C. § 1125(d)(1)(C); Misterovich v. Burggraf, No. 13-cv-1221,

2014 WL 7010801, *3 (W.D. Mich. Dec. 10, 2014). Here, particularly in light of

Defendant Tinsley’s repeated affirmative misrepresentations and use of multiple

email addresses associated with domain names containing Plaintiff’s ALLURE

mark, Plaintiff requests that the domain name Alluremagazines.com be transferred

to Advance Magazine Publishers, Inc.

Maximum Damages Under the Anticybersquatting Consumer Protection Act

      The ACPA permits Plaintiff to recover either (1) actual damages and profits

or (2) an award of statutory damages in an amount not less than $1,000 and not more

than $100,000 “per domain name, as the court considers just.” 15 U.S.C. § 1117(d);

Misterovich, 2014 WL 7010801, at *3. It is well-established that the ACPA statutory

damages provision “serves not only to afford restitution and reparation for injury,

but also to discourage wrongful conduct.” Ford Motor Co. v. Cross, 441 F. Supp.


                                         11
2d 837, 853 (E.D. Mich. 2006). A defendant’s “intent and behavior are the foremost

consideration.” CrossFit, Inc. v. Jenkins, 69 F. Supp. 3d 1088, 1102 (D. Colo. 2014).

      Defendant Tinsley’s egregious and repeated fraudulent conduct entitles

Plaintiff Advance to the maximum amount in statutory damages—$100,000—for

Defendant’s use of the Alluremagazines.com domain name and another $100,000

for her use of Alluremags.com. Defendant Tinsley incorporated the entirety of

Plaintiff’s ALLURE mark into her registered domain names, persisted in her use of

Plaintiff’s ALLURE mark, registered additional domain names despite receiving

multiple cease and desist letters and being admonished by the WIPO, and there is a

likelihood of confusion. While Defendant Tinsley never attempted to sell the

domain names back to Plaintiff Advance, she instead ignored Plaintiff entirely, never

once acknowledging Plaintiff’s concerns. Defendant persisted in her deception even

after Plaintiff filed this suit by repeatedly evading service, going so far as to either

pretend to be someone else (“Katrina”) or enlist another person to deliberately throw

off Plaintiff’s service attempts.

      Collectively, the totality of the circumstances reveal a pattern of behavior by

Defendant replete with “wrongful conduct,” which must be “discourag[ed]” by an

award of maximum damages. Ford Motor Co. v. Cross, 441 F. Supp. 2d at 853.

These egregious circumstances support an award of maximum damages in the




                                          12
amount of $200,000 for Defendant’s violations of the ACPA in connection with her

use of Alluremagazines.com and Alluremags.com.

Entitlement to Attorneys’ Fees and Costs

      The Lanham Act allows a court “in exceptional cases [to] award reasonable

attorney fees to the prevailing party.” 15 U.S.C. § 1117(a). Under Sixth Circuit law,

an award of attorneys’ fees may be appropriate where the offending conduct was

“malicious, fraudulent, willful, or deliberate.”      Audi AG, 469 F.3d at 551.

Significantly, a “bad faith” finding under the ACPA can support a determination that

a case is “exceptional” and an award of attorneys’ fees. Audi AG, 469 F.3d at 551

(internal citation omitted). A prevailing party is also entitled to costs. 15 U.S.C. §

1117(a); Fed. R. Civ. P. 54(d).

      Defendant Tinsley’s conduct prior to and after the filing of this action entitles

Plaintiff Advance to reasonable attorneys’ fees and costs in this case. Defendant

repeatedly and fraudulently impersonated a staff writer for Plaintiff’s Allure

magazine using domain names containing Plaintiff’s ALLURE mark in order to

obtain samples of personal care products for her own benefit. Defendant Tinsley’s

persistence—and registration of additional domain names—after receiving multiple

demand letters from Plaintiff and despite an adverse WIPO ruling is indicative of

willfulness. And, Defendant Tinsley’s deception continued even after Plaintiff filed

this lawsuit as evidenced by her repeated evasion of service of process. It culminated


                                         13
when—no stranger to impersonation—either Defendant herself or another enlisted

by her pretended to be someone else in order to throw off Plaintiff’s process servers.

Quantification of Attorneys’ Fees and Costs

         Plaintiff seeks recovery of $40,243.75 in attorneys’ fees and $2,619.09 in

costs.

         To determine whether fees are reasonable, courts conduct a “lodestar”

analysis. See U.S. Structures, Inc. v. J.P. Structures, Inc., 130 F.3d 1185, 1193 (6th

Cir. 1997). First, courts calculate the lodestar figure by multiplying the reasonable

number of hours worked by a reasonable hourly fee. See Yellowbook Inc. v.

Brandeberry, 708 F.3d 837, 848 (6th Cir. 2013). Then, they exclude any “excessive,

redundant, or otherwise unnecessary hours” and adjust the sum to reflect the result

obtained. U.S. Structures, Inc., 130 F.3d at 1193.

         Among factors considered by Michigan courts are: “(1) the professional

standing and experience of the attorneys; (2) the skill, time, and labor involved; (3)

the amount in question and the results achieved; (4) the difficulty of the case; (5) the

expenses incurred; and (6) the nature and length of the professional relationship with

the client.”    Crawley v. Schick, 48 Mich. App. 728, 737 (Mich. App. 1973).

Prevailing market rates in the relevant community are also relevant. Career Agents

Network, Inc. v. Careeragentsnetwork.biz, 722 F. Supp. 2d 814, 823, 835 (E.D.

Mich. 2010).


                                          14
      Concerning costs, court filing fees and fees expended in connection with

service of process are recoverable. See, e.g., FenF, LLC v. Shenzhen FromUfoot,

Ltd., No. 16-12616, 2018 WL 3729073, *4 (E.D. Mich. Aug. 6, 2018) (court filing

fees and service fees). Fees for investigative work are also recoverable. See, e.g.,

North Atlantic Operating Co. v. Scott, No. 16-12076, 2018 WL 4659000, *8 (E.D.

Mich. Sep. 28, 2018). And at least one court in this District has found the cost of

computer legal research recoverable. See, e.g., Havard v. Wayne Cty., No. 06-

10449, 2012 WL 3583324, *4 (E.D. Mich. Aug. 20, 2012). Costs for photocopying

are also recoverable. Id.

      Here, Plaintiff is entitled to attorneys’ fees and costs in this exceptional case.

The time and effort incurred by the Honigman LLP lawyers assigned to this matter

was reasonable considering the amounts billed. At all times, supervising attorneys

assigned work to the lowest-billing capable attorney, and applied their own higher

billing rates sparingly and judiciously. Defendant Tinsley increased the complexity

of this case first by ignoring multiple demand letters and then by failing to respond

to the Complaint and deliberately and repeatedly evading service of process. This

led to additional attorney and investigative work that would have been unnecessary

had Defendant Tinsley participated in this lawsuit. Prevailing market rates also

support the finding that Plaintiff’s attorneys’ fees are reasonable. The rates for the

Honigman LLP lawyers are all consistent with the ranges of hourly billing rates


                                          15
contained within the State Bar of Michigan’s 2017 Economics of Law Practice

Report and the 2017 Report of the Economic Survey put out by the American

Intellectual Property Law Association (AIPLA).

      Concerning costs, Plaintiff’s filing, photocopying, and Westlaw research costs

are all recoverable. Plaintiff’s $1,579.35 in fees associated with investigative work

and service of process are also recoverable. This is appropriate because the majority

of the costs are the result of Tinsley’s serial evasion of service.

IT IS HEREBY ORDERED:

      Pursuant to Fed. R. Civ. P. 65, Defendant Tinsley, any agents of Defendant

Tinsley, and those persons in active concert or participation with Defendant Tinsley

who receive actual notice of this Permanent Injunction, by personal service or

otherwise, are permanently enjoined and restrained from:

      (1)    infringing on Plaintiff’s ALLURE and VANITY FAIR marks, or any

colorable similar variants thereof;

      (2)    using, in commerce, the ALLURE or VANITY FAIR marks, or any

colorable similar variants thereof;

      (3)    registering any domain names or using any email addresses comprised

of any of Plaintiff’s trademarks, or any colorable similar variants thereof;

      (4)    using any false designation of origin or false description (including,

without limitation, any letters, symbols, or designs similar to the ALLURE or


                                           16
VANITY FAIR marks) that can, or are likely to, lead members of the trade or public

to believe that any services sold or offered by Defendant are in any manner

associated, connected, sponsored, approved, or authorized by Plaintiff;

      (5)    unfairly competing with Plaintiff;

      (6)    engaging in unfair and deceptive trade practices; and

      (7)    injuring Plaintiff’s business reputation.

IT IS FURTHER ORDERED:

      Pursuant to 15 U.S.C. § 1125(d)(1)(C), Defendant Tinsley, and the domain

registrant   GoDaddy      Inc.   that   Defendant        Tinsley   used   to   register

Alluremagazines.com, are to transfer Alluremagazines.com to Plaintiff Advance

Magazine Publishers, Inc.

IT IS FURTHER ORDERED:

      Pursuant to 15 U.S.C. § 1117(d), that Defendant Tinsley is ordered to pay

statutory damages to Plaintiff in the amount of $200,000.

IT IS FURTHER ORDERED:

      Pursuant to 15 U.S.C. § 1117(a), that Defendant Tinsley is required to pay

Plaintiff Advance $40,243.75 in attorneys’ fees and $2619.09 in costs.

 SO ORDERED.                               s/Robert H. Cleland
                                           HON. ROBERT H. CLELAND
                                           UNITED STATES DISTRICT JUDGE

 Dated: March 19, 2019

                                          17
